MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         May 28 2020, 6:23 am
court except for the purpose of establishing                           CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
estoppel, or the law of the case.                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
William Elliott Happel                                   David E. Corey
Thomasson, Thomasson, Long &                             Deputy Attorney General
Guthrie, P.C.                                            Indianapolis, Indiana
Columbus, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         May 28, 2020
of the Parent-Child Relationship                         Court of Appeals Case No.
of K.B. & B.K. (Minor Children)                          19A-JT-2965
                                                         Appeal from the Bartholomew
and                                                      Circuit Court
                                                         The Honorable Kelly S. Benjamin,
T.K. (Mother),                                           Judge
Appellant-Respondent,                                    The Honorable Heather M. Mollo,
                                                         Magistrate
        v.                                               Trial Court Cause Nos.
                                                         03C01-1809-JT-5148
Indiana Department of Child                              03C01-1809-JT-5149
Services,
Appellee-Petitioner.



Bradford, Chief Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020               Page 1 of 19
                                                Case Summary
[1]   T.K. (“Mother”) is the biological mother of B.K. and K.B. (collectively, “the

      Children”).1 The Department of Child Services (“DCS”) became involved with

      Mother and the Children due to concerns of drug use by Mother. The Children

      were removed from Mother’s care on August 25, 2017. Three days later, the

      Children were alleged to be children in need of services (“CHINS”). Mother

      subsequently admitted that the Children were CHINS and the juvenile court

      adjudged them as such. Following the CHINS adjudication, Mother was

      ordered to complete certain services, but failed to do so. In light of Mother’s

      failure to successfully complete services, DCS eventually petitioned to

      terminate her parental rights to the Children. Following an evidentiary hearing,

      the juvenile court granted DCS’s termination petition. On appeal, Mother

      contends that (1) DCS failed to present sufficient evidence to support the

      termination of her parental rights and (2) she was denied due process.

      Concluding otherwise, we affirm.



                                Facts and Procedural History
[2]   Mother is the biological mother of the Children. K.B. was born on October 2,

      2012. B.K. was born on July 3, 2017. DCS became involved with Mother and

      the Children on or about July 3, 2017, after receiving reports that the Children




      1
          The Children are alleged to have different biological fathers, neither of which participates in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020                          Page 2 of 19
      were the victims of neglect and that B.K. had been born drug exposed. Mother

      subsequently admitted that she and B.K.’s alleged father smoked marijuana

      every night after the Children were put to bed. Mother submitted to a drug

      screen and tested positive for THC and cocaine. Despite Mother’s positive drug

      screen, the Children remained in Mother’s care. DCS received another report

      regarding the Children on or about August 19, 2017. This report alleged that

      K.B.’s alleged father had overdosed on heroin in Mother’s home after spending

      the night. Mother admitted to getting her marijuana from K.B.’s alleged father

      and that the marijuana was, on occasion, laced with heroin. Mother submitted

      to a drug screen, the results of which were positive for THC and Fentanyl.


[3]   DCS removed the Children from Mother’s care on August 25, 2017, and filed a

      petition alleging that the Children were CHINS on August 28, 2017. Mother

      subsequently admitted that the Children were CHINS and that she and the

      Children “would benefit from their participation in services proved by DCS that

      they would not otherwise be able to receive without coercive intervention of the

      Court.” Petitioner’s Ex. 5. On December 17, 2017, the juvenile court, noting

      Mother’s admission, adjudged the Children to be CHINS and entered a

      dispositional decree. In its decree, the juvenile court noted that Mother reached

      an agreement with DCS as to needed services. The essential terms required

      Mother to complete certain services including therapy, home-based case

      management, and a substance-abuse assessment. Mother was also ordered to

      refrain from using illegal drugs and to submit to random drug screens as

      requested by DCS. The Children’s permanency plan was subsequently changed


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 3 of 19
      to adoption after Mother failed to successfully complete the agreed-upon court-

      ordered services.


[4]   On September 24, 2018, DCS filed petitions to terminate Mother’s parental

      rights to the Children. The juvenile court conducted an evidentiary hearing on

      January 22, 2019. During this hearing, DCS presented evidence outlining

      Mother’s failure to comply with services, remain drug free, and make any

      significant progress in improving her ability to provide the necessary care for

      the Children. Following the conclusion of the evidence, the juvenile court took

      the matter under advisement. On November 15, 2019, the juvenile court issued

      an order terminating Mother’s parental rights to the Children.



                                 Discussion and Decision
[5]   The Fourteenth Amendment to the United States Constitution protects the

      traditional right of parents to establish a home and raise their children. Bester v.

      Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). Although

      parental rights are of a constitutional dimension, the law allows for the

      termination of those rights when parents are unable or unwilling to meet their

      parental responsibilities. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001),

      trans. denied. Parental rights, therefore, are not absolute and must be

      subordinated to the best interests of the children. Id. Termination of parental

      rights is proper where the children’s emotional and physical development is

      threatened. Id. The juvenile court need not wait until the children are



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 4 of 19
      irreversibly harmed such that their physical, mental, and social development is

      permanently impaired before terminating the parent–child relationship. Id.


[6]   In reviewing termination proceedings on appeal, this court will not reweigh the

      evidence or assess the credibility of the witnesses. In re Involuntary Termination

      of Parental Rights of S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004). We only

      consider the evidence that supports the juvenile court’s decision and reasonable

      inferences drawn therefrom. Id. Where, as here, the juvenile court includes

      findings of fact and conclusions thereon in its order terminating parental rights,

      our standard of review is two-tiered. Id. First, we must determine whether the

      evidence supports the findings, and, second, whether the findings support the

      legal conclusions. Id.


[7]   In deference to the juvenile court’s unique position to assess the evidence, we

      set aside the juvenile court’s findings and judgment terminating a parent–child

      relationship only if they are clearly erroneous. Id. A finding of fact is clearly

      erroneous when there are no facts or inferences drawn therefrom to support it.

      Id. A judgment is clearly erroneous only if the legal conclusions made by the

      juvenile court are not supported by its findings of fact, or the conclusions do not

      support the judgment. Id.


                              I. Sufficiency of the Evidence
[8]   Mother contends that the evidence is insufficient to sustain the termination of

      her parental rights to the Children. In order to support the termination of



      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 5 of 19
      Mother’s parental rights to the Children, DCS was required to prove, inter alia,

      the following:


                (B) that one (1) of the following is true:
                      (i) There is a reasonable probability that the
                      conditions that resulted in the child’s removal or the
                      reasons for placement outside the home of the
                      parents will not be remedied.
                      (ii) There is a reasonable probability that the
                      continuation of the parent-child relationship poses a
                      threat to the well-being of the child.
                      (iii) The child has, on two (2) separate occasions,
                      been adjudicated a child in need of services;
                (C) that termination is in the best interests of the child.


      Ind. Code § 31-35-2-4(b)(2). Mother claims that DCS failed to present sufficient

      evidence to establish the statutory requirements by clear and convincing

      evidence.2


                        A. Indiana Code Section 31-35-2-4(b)(2)(B)
[9]   It is well-settled that because Indiana Code section 31-35-2-4(b)(2)(B) is written

      in the disjunctive, the juvenile court need only find that one of the conditions

      listed therein has been met. See In re C.C., 788 N.E.2d 847, 854 (Ind. Ct. App.

      2003), trans. denied. Therefore, where the juvenile court determines that one of

      the above-mentioned factors has been proven and there is sufficient evidence in

      the record supporting the juvenile court’s determination, it is not necessary for




      2
          Mother does not challenge the statutory requirements set forth in subsections (A) or (D).

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020                    Page 6 of 19
       DCS to prove, or for the juvenile court to find, either of the other factors listed

       in Indiana Code section 31-34-2-4(b)(2)(B). See In re S.P.H., 806 N.E.2d at 882.

       In this case, DCS had to prove either that (1) the conditions resulting in

       removal from or continued placement outside Mother’s home will not be

       remedied or (2) the continuation of the parent–child relationship poses a threat

       to the Children.

[10]   The juvenile court determined that the evidence established a reasonable

       probability that the conditions that resulted in the Children’s removal from and

       continued placement outside Mother’s care would not be remedied. When

       making a determination as to whether the conditions leading to placement

       outside a parent’s care are likely to be remedied, juvenile courts “should judge a

       parent’s fitness at the time of the termination hearing, considering any change

       in conditions since the removal.” Lang v. Starke Cty. Office of Family & Children,

       861 N.E.2d 366, 372 (Ind. Ct. App. 2007). “The trial court can also consider

       the parent’s response to the services offered through the DCS.” Id. “‘A pattern

       of unwillingness to deal with parenting problems and to cooperate with those

       providing social services, in conjunction with unchanged conditions, support a

       finding that there exists no reasonable probability that the conditions will

       change.’” Id. (quoting In re L.S., 717 N.E.2d 204, 210 (Ind. Ct. App. 1999),

       trans. denied).


[11]   The juvenile court made numerous findings in support of its determination that

       the evidence established a reasonable probability that the conditions that

       resulted in the Children’s removal from and continued placement outside

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 7 of 19
       Mother’s care would not be remedied. Mother does not challenge any of the

       juvenile court’s findings, which are consistent with the testimony and

       recommendations of service providers, the DCS Family Case Manager

       (“FCM”) assigned to the family’s case, and the Children’s guardian ad litem

       (“GAL”). We will therefore accept the juvenile court’s findings as true. See

       Madlem v. Arko, 592 N.E.2d 686, 687 (Ind. 1992) (providing that unchallenged

       findings of the trial court must be accepted as correct).


[12]   The juvenile court’s findings establish that the Children were removed from

       Mother’s care due to Mother’s drug use and the drug use of others at Mother’s

       home. After the Children were removed from her care, Mother was ordered,

       inter alia, to: (1) complete a substance-abuse assessment and participate in the

       recommended treatment; (2) participate in home-based case management,

       which would include employment and behavior management assistance; (3)

       participate in individual counseling; (4) attend supervised visits with the

       Children; (5) maintain weekly contact with DCS; and (6) refrain from using

       illegal substances.


[13]   The juvenile court found that although Mother completed a substance-abuse

       evaluation, she did not successfully complete recommended treatment.

       Further, although Mother achieved a temporary period of sobriety, she relapsed

       and continued to test positive for drugs throughout the CHINS and TPR

       proceedings. Mother attributed her drug use to her claimed mental illness but

       failed to complete any psychological or mental-health treatment programs

       offered to her. She did not complete a psychological evaluation aimed at

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 8 of 19
       determining appropriate services to help meet her mental-health needs. She

       also failed to successfully meet any home-based case management goals.


[14]   The juvenile court further found that Mother was not consistent in visiting the

       Children and provided “no reasonable excuse for the inconsistency.”

       Appellant’s App. Vol. II p. 15. Despite the flexibility offered by means of their

       placement in relative care, Mother last visited the Children in May of 2018.

       Further, despite having knowledge of K.B.’s special needs, Mother did not

       inquire about K.B.’s progress or, apart from allegedly obtaining a sign-language

       dictionary, seek training aimed to help her communicate with K.B. When

       asked during the evidentiary hearing why she has not reached out to K.B.’s

       school regarding his educational progress and needs, Mother responded as

       follows:


               I honestly don’t have a reason. My to do list is a mile long, and
               I’m trying to put my kids last by no means … I know what needs
               to be done in certain areas, like calling the school maybe, being
               one of those things … I’m working on trying to, how do I put it,
               put my priorities in what comes first and what comes last.


       Tr. Vol. II p. 149.


[15]   Mother admitted that she had multiple periods of incarceration during

       pendency of the CHINS case and that at the time of the evidentiary hearing, she

       was “on probation, with a few more months left of supervision.” Appellant’s

       App. Vol. II p. 17. Mother was not employed or actively seeking employment

       and was living with her mother. Mother also did not engage in regular


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 9 of 19
       communication with DCS or service providers. Further, despite claiming that

       she “has struggled in figuring out what to do first in order to move forward,”

       Mother failed to participate in services and canceled meetings aimed at helping

       her do so. Appellant’s App. Vol. II p. 17.


[16]   Mother admitted that the Children “are better off in the homes they are in” and

       that “she needs the Children more than they need her.” Appellant’s App. Vol.

       II p. 18. In finding that there was a reasonable probability that the conditions

       leading to the Children’s removal from Mother’s care would not be remedied,

       the juvenile court noted that although Mother “may love the Children and now

       fears losing” them, Mother has been unable to make the Children “a sufficient

       priority for reunification” and “drugs, jail, a lack of motivation, and perhaps a

       dose of self-pity, have prevented [Mother] from making any real progress with

       needed change.” Appellant’s App. Vol. II p. 19. The juvenile court’s

       unchallenged findings are sufficient to support the conclusion that there is a

       reasonable probability that the conditions that resulted in the Children’s

       removal from Mother’s care would not be remedied. Mother’s claim to the

       contrary amounts to nothing more than an invitation for this court to reweigh

       the evidence, which we will not do. See In re S.P.H., 806 N.E.2d at 879.


                      B. Indiana Code Section 31-35-2-4(b)(2)(C)
[17]   We are mindful that in considering whether termination of parental rights is in

       the best interests of the children, the juvenile court is required to look beyond

       the factors identified by DCS and look to the totality of the evidence. McBride v.

       Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App.
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 10 of 19
       2003). In doing so, the juvenile court must subordinate the interests of the

       parents to those of the children involved. Id. “A parent’s historical inability to

       provide a suitable environment along with the parent’s current inability to do

       the same supports a finding that termination of parental rights is in the best

       interests of the children.” Lang, 861 N.E.2d at 373. Furthermore, this court has

       previously determined that the testimony of the case worker, GAL, or a CASA

       regarding the children’s bests interests supports a finding that termination is in

       the children’s best interests. Id. at 374; see also Matter of M.B., 666 N.E.2d 73, 79

       (Ind. Ct. App. 1996), trans. denied.


[18]   The juvenile court found that termination of Mother’s parental rights was in the

       Children’s best interests. As for the Children, collectively, the juvenile court

       found that Mother has not “demonstrated a sufficient level of concern for the

       well-being of the Children.” Appellant’s App. Vol. II p. 19. The juvenile court

       further found that in Mother’s absence, the Children “look to their paternal

       grandparents for love, support, and security.” Appellant’s App. Vol. II p. 19.


[19]   With respect to K.B., the juvenile court found that K.B. has made significant

       progress since his special needs were addressed by paternal grandmother. His

       troubling and self-harming behaviors have stopped. In addition, his

       communication has improved since being enrolled at the Indiana School for the

       Deaf and placed in a home that embraces the use of sign language as a means to

       communicate. The juvenile court noted that after being placed with paternal

       grandmother, in the span of less than one year, K.B. “is almost up to age level

       with his communication skills.” Appellant’s App. Vol. II p. 17. As of the time

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 11 of 19
       of the evidentiary hearing, K.B.’s ability to communicate with others had

       improved to a level where he was able to participate in therapeutic work. The

       juvenile court further noted that service providers have observed that K.B. and

       paternal grandmother have an affectionate relationship. Paternal grandmother

       is actively involved in K.B.’s progress and regularly communicates with his

       teachers in an effort to learn how to better communicate with him. Mother, on

       the other hand, has largely failed to show an interest in K.B.’s progress or

       inquire about his well-being.


[20]   As for B.K., the juvenile court found that B.K. “is happy and healthy, with no

       developmental concerns.” Appellant’s App. Vol. II p. 19. B.K. has a strong

       bond with paternal grandparents and it is “unlikely” that B.K. “would know

       Mother … as he was approximately ten months old at the time of [her] last

       visit.” Appellant’s App. Vol. II p. 19. The juvenile court noted that Mother

       “has never contacted paternal grandparents to inquire of the well-being of” B.K.

       Appellant’s App. Vol. II p. 19. Again, because Mother does not challenge any

       of the juvenile court’s findings, we accept the findings as true. See Madlem, 592

       N.E.2d at 687 (providing that unchallenged findings of the trial court must be

       accepted as correct).


[21]   Further, in addition to the juvenile court’s unchallenged findings, FCM Sarah

       Palacios opined that termination of Mother’s parental rights is in Children’s

       best interests. FCM Palacios explained the reasons behind her opinion, stating

       as follows:



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 12 of 19
               I think that now is a crucial time for this to happen because
               [K.B.] is really starting to grow and develop in his own, and with
               his new culture that he’s created at [the Indiana School for the
               Deaf] and with [paternal grandmother] at her home, he has
               become just a different kid. I mean from seeing him two years
               ago ‘til now, the, the difference is astounding and the fact that he
               feels so loved and so cared for is very, very important to his well[-
               ]being and his health. And the same for [B.K.]. [B.K.] has
               always been loved and he’s always been care[d] for, but with
               [paternal grandparents], I mean, he’s just, he’s done so great and
               he’s learned so much, and I think that introducing [Mother] back
               into his life would really be harmful for him and all the progress
               that he’s made.


       Tr. Vol. II pp. 131–32.


[22]   The Children’s GAL, Emily Yardy, also opined that termination of Mother’s

       parental rights to the Children was in the Children’s best interests. GAL Yardy

       explained the reasons behind her opinion, stating as follows:


               So this case has had a permanency plan of adoption since July of
               2018. I think the Court and the team have been very transparent
               with [Mother] that coming to a termination was a very real
               likelihood should [her] lack of engagement not change. I do not
               feel that [Mother has] shown an urgency in completing case plan
               goals, nor [has she] shown any desire to live a child[-]focused
               life. Which is a huge concern for me as the [GAL]. And I don’t
               feel [Mother] has been an active member of the treatment team,
               or even just the team, not only for [her] own services, but to
               identify services for the children. And I heard earlier that there
               were issues with [Mother] feeling that there weren’t, there’s not a
               good fit in services for her, but the Department specifically put in
               a psychological evaluation referral to figure out services that
               would be a great fit for her. So I feel like not taking advantage of
               that referral could have been detrimental to her as well, in
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 13 of 19
        multiple ways I guess, but just in specifically getting treatments
        and services that would be tailored to [Mother]. And I just think
        that the children are doing great in their placements. [B.K.] has
        no knowledge of his Mother. I think that he would probably be
        able to go the rest of his life, if no one told him, he would think
        that [paternal grandparents] are his biological parents. When I
        came onto the case, there were a lot of issues with [K.B.] being, I
        guess kind of traumatized because of the lack of contact that he
        was having, specifically with [Mother]. He was wild and he at
        one point thought that he saw her, and it was a major issue. He
        was hurting people, hurting himself, throwing himself on the
        ground, crying and screaming. It was a huge full[-]blown
        tantrum, and it was really hard for [paternal grandmother] to
        manage that, and that had kind of been an ongoing issue. Where
        he was asking about Mom at first, and was obviously hurt when
        you would, when people would tell him that she’s not coming, or
        she’s not visiting. But we have really seen such a decrease in
        those behaviors, and I feel like [K.B.] is finally stabilized and able
        to move on without [Mother].


Tr. Vol. II pp. 139 – 40. GAL Yardy further explained as follows:


        Yeah, the kids are doing great. I actually came on the case at a
        really critical time for [K.B.]. So I was able to see those serious
        behaviors that he was having. The disruptive, harmful, even kind
        of self[-]harm behaviors that he was having. So it’s been really
        wonderful to see him transition into someone who can just be
        calm and communicate his wants and needs, and just with all the
        testimony that we’ve said today, I totally agree that I think it’s all
        because he’s able to communicate now, and he doesn’t feel like
        he has to be aggressive to get what he wants. It’s been really,
        really wonderful to see that. For [B.K.], I don’t think any of on
        [sic] the team have had any significant concerns for [B.K.]. He’s
        doing great in his placement as well.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 14 of 19
       Tr. Vol. II p. 137. Considering the juvenile court’s unchallenged findings

       together with FCM Palacios’s and GAL Yardy’s testimony, we conclude that

       the juvenile court’s determination that termination of Mother’s parental rights is

       in the Children’s best interests is supported by sufficient evidence. Again,

       Mother’s claim to the contrary amounts to nothing more than an invitation for

       this court to reweigh the evidence, which we will not do. See In re S.P.H., 806

       N.E.2d at 879.


                            II. Mother’s Due Process Claims
[23]   Mother alternatively contends that she was denied due process because DCS

       did not make reasonable efforts to reunify the Children with her. (Appellant’s

       Br. p. 20) DCS asserts that Mother has waived her due-process argument on

       appeal because she did not raise it before the trial court. (Appellee’s Br. p. 30)

       “[A] party on appeal may waive a constitutional claim, including a claimed

       violation of due process rights, by raising it for the first time on appeal.” In re

       N.G., 51 N.E.3d 1167, 1173 (Ind. 2016); see also Hite v. Vanderburgh Cty. Office of

       Family & Children, 845 N.E.2d 175, 180 (Ind. Ct. App. 2006) (“It is well

       established that we may consider a party’s constitutional claim waived when it

       is raised for the first time on appeal.”); McBride, 798 N.E.2d at 194–95

       (providing that the mother waived her procedural due process claims by raising

       them for the first time on appeal). At the evidentiary hearing, Mother outlined

       some alleged communication issues she claimed to have with DCS during the

       underlying CHINS and TPR proceedings and asserted that she did not believe

       that the services offered by DCS were helpful to her. However, our review of

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 15 of 19
       the record reveals that Mother never objected to the termination on the basis

       that DCS failed to make reasonable efforts to provide her with services aimed at

       reunification. As such, Mother’s due process argument is waived on appeal.


[24]   Waiver notwithstanding, we conclude that Mother’s due process argument is

       without merit. Indiana Code section 31-34-21-5.5 provides that after a child is

       found to be a CHINS, DCS “shall make reasonable efforts to preserve and

       reunify families.” In this case, DCS made reasonable efforts to do so. The

       record reveals that DCS offered Mother extensive services and made numerous

       unsuccessful attempts to contact Mother during the pendency of both the

       CHINS and TPR proceedings. Mother, herself, testified during the evidentiary

       hearing that she believed that DCS had made reasonable efforts to reunite her

       with the Children. Specifically, when asked if she believed DCS had done

       everything it could to reunite her with the Children, Mother responded as

       follows:


               Absolutely. They gave me their best plan and tried to put their
               best foot forward. And I just disagree with how the system is set
               up. Because I feel like it’s unfair to the parents. I’m grateful, so
               grateful that my kids have all this support and are loved and in a
               great place and well taken care of. And I am, I am very aware of
               that, that they are benefiting from where they are at, greatly.
               And I am happy about it, but it’s not fair to the parents that
               sometimes we all are expected to do the same things, when our
               recovery isn’t the same. I am not like every other parent that
               walks in here, just like they’re not like me. So why should I have
               to do the same plan? Sometimes it works for some, sometimes it
               doesn’t work for others. And I feel like it’s nobody’s fault, I just
               feel like there should be a better program or something set up for

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 16 of 19
               parents. Somebody to help support them a little more, and less in
               some other things, because it is overwhelming when you are
               trying to fix your own personal affairs plus what DCS wants you,
               is asking of you, and then also my own legal trouble with
               Probation, trying to meet their quota as well. Everybody is
               pulling you in five different directions, it’s hard to do what
               everybody wants at once.


       Tr. Vol. II p. 153. When pressed further about whether she believed that there

       were services that were not offered by DCS that could have been beneficial to

       her, Mother responded:


               Yes. But I don’t think it’s something that they could have come
               up with either. It’s not their fault. I am not blaming anyone, I
               just found what works for me and started to go with it, tried a
               bunch of different things, and honestly it gets down to what they
               say at NA and AA meetings, you have to change your people,
               places and things.… I truly took a huge step to look and identify
               what I needed to do, and I’m taking the steps to fix it. It’s just
               not in the time frame that was asked.


       Tr. Vol. II p. 154. Mother admitted, however, that she had been given enough

       time to participate in the offered services.

[25]   In raising her contention that DCS failed to make reasonable efforts to reunify

       her with the Children, Mother asserts that a case worker discouraged her and

       suggested that she was “headed down the wrong path” and another “failed to

       make reasonable efforts to get in touch with” her. Appellant’s Br. p. 21.

       Mother relies on her self-serving testimony in support of her assertion that she

       was discouraged in her attempt to make progress toward reunification by a case


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 17 of 19
       worker. The juvenile court, acting as the trier-of-fact, was not required to

       believe Mother’s self-serving testimony. See Thompson v. State, 804 N.E.2d

       1146, 1149 (Ind. 2004) (“As a general rule, factfinders are not required to

       believe a witness’s testimony even when it is uncontradicted.”).


[26]   With respect to Mother’s claimed communication issues with DCS and service

       providers, Mother acknowledged that “it’s a two[-]way street on

       communication.” Tr. Vol. II p. 57. Mother further acknowledged that she had

       spoken to FCM Palacios “a couple of times” but expressed frustration that she

       had “tried to reach out a couple of times and not got returned phone calls.” Tr.

       Vol. II p. 57. Mother also acknowledged that at some point, she experienced

       issues with her phone and lost contact information for service providers and

       K.B.’s teacher. Mother did not reach out to DCS to re-obtain the lost contact

       information. Mother also indicated that due to her issues with her phone, she

       had to change her email address and was not sure if she provided FCM Palacios

       with her new email address. Mother relies on her self-serving testimony in

       support of her claim that DCS failed to make reasonable attempts to

       communicate with her throughout the pendency of the CHINS and TPR

       proceedings. Again, the juvenile court was not required to believe Mother’s

       testimony. See Thompson, 804 N.E.2d at 1149.



                                               Conclusion
[27]   DCS presented sufficient evidence to prove both that there is a reasonable

       probability that the conditions that resulted in the Children’s removal from and

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 18 of 19
       continued placement outside Mother’s care will not be remedied and that

       termination of Mother’s parental rights is in the Children’s best interests.

       Furthermore, contrary to Mother’s claim, the record reveals that DCS made

       reasonable efforts to reunify her with the Children. We therefore conclude that

       Mother has failed to establish that she was denied due process in relation to the

       termination of her parental rights to the Children.


[28]   The judgment of the juvenile court is affirmed.


       Baker, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2965 | May 28, 2020   Page 19 of 19